Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Todd Schiffman Christian Windsor Mark Webb Re: JPMorgan Chase & Co. Form S-4 (File No. 333-150208) filed April 11, 2008 Gentlemen: Pursuant to our telephone conversation earlier this afternoon, I am writing, on behalf of JPMorgan Chase & Co. ( JPMorgan Chase ), to clarify our April 23, 2008 response to comment 7 of the staff (the  Staff ) of the Securities and Exchange Commission (the  Commission ) set forth in the letter from the Division of Corporation Finance dated April 21, 2008 with respect to the above-referenced filing. By this letter I clarify that in such response, we used the phrase material contract within the meaning of Item 601(b)(10) of Regulation S-K. In other words, JPMorgan Chase does not believe the term sheet with the Federal Reserve Board of New Securities and Exchange Commission April 25, 2008 Page 2 of 2 York or the agreements resulting therefrom, when finalized, is or will be a material contract (within the meaning of Item 601(b)(10) of Regulation S-K) to JPMorgan Chase. **** Please feel free to contact the undersigned (telephone no. 212-403-1381) of Wachtell, Lipton, Rosen & Katz, counsel to JPMorgan Chase, should you require further information or have any questions. Sincerely, /s/Nicholas G. Demmo Nicholas G. Demmo
